DETAILED ACTION
Allowable Subject Matter
Claims 11-18, 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pat. No. 6,573,939 to Yokoyama teaches a digital camera with a self-portrait mode in which the lens assembly can be aimed backwards at the user with a mechanism to couple the movement of the lens and the flash over a limited range of movement.  The digital camera allow the strength of the flash to be changed by controlling the flash beam width which is based on the focal length of the lens assembly.  However, the prior art of record does not teach, “displaying a matching degree between the focal length and the light-filling strength,” as presently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697